Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Information Disclosure Statement submitted by Applicant on August 12, 2020 has been received and fully considered.

Claims 1-20 are pending.

The drawings are objected to because in figure 13, should the reference numeral “2271a, 2272a, 2273a, 2371a, 2371a” be changed to --2271b, 2272b, 2273b, 2371b, 2372b—as discloses in paragraph [00139].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and 

Claims 1-11, 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16, 18-20 of U.S. Patent No. 10,777, 233 (hereinafter U.S. Pat. No. ‘233 in view of MAEJIMA (U.S. Patent Application Publication No. 2015/0302929). 
Regarding claim 1 of the present application, claim 1 of U.S. Pat. No. ‘233 recites “A nonvolatile memory device comprising: 
a first memory block including a plurality of cell transistors interconnected with a plurality of ground selection lines, a plurality of word lines, and a plurality of string selection lines, which are stacked in a direction perpendicular to a substrate;  
a block selecting circuit connected with the plurality of ground selection lines, the plurality of word lines, and the plurality of string selection lines, and configured to provide corresponding driving voltages to the plurality of ground selection lines, the plurality of word lines, and the plurality of string selection lines in response to a block selection signal, respectively;  and 
a block unselecting circuit connected only with specific string selection lines of the plurality of string selection lines, and configured to provide an off-voltage only to the specific string selection lines in response to a block un-selection signal, 
wherein the number of the specific string selection lines is smaller than the number of the plurality of string selection lines.”

Regarding claim 11 of the present application, claim 11 of U.S. Pat. No. ‘233 recite “A nonvolatile memory device comprising: 

a second cell string including a plurality of second cell transistors connected in series between the common source line and the first bit line and stacked each other in the direction perpendicular to the substrate;  
a block selecting circuit connected with the first cell string and the second cell string through a plurality of signal lines, and configured to provide corresponding driving voltages to the plurality of signal lines in response to a block selection signal;  and 
a block unselecting circuit connected only with specific signal lines of the plurality of signal lines, and configured to provide an off-voltage to the specific signal lines in response to a block un-selection signal, 
wherein remaining signal lines of the plurality of signal lines other than the specific signal lines include at least one first string selection line connected with the first cell string and at least one second string selection line connected with the second cell string.”

Regarding claim 18 of the present application, claim 18 of U.S. Pat. No. ‘233 recites “A nonvolatile memory device comprising: 
a first memory block including a plurality of cell transistors interconnected with a plurality of string selection lines, a plurality of word lines, and a plurality of ground selection lines, which are stacked in a direction perpendicular to a substrate;  
a block decoder configured to activate a block selection signal and a block un-selection signal based on a first address corresponding to the first memory block and a second address that does not correspond to the first memory block, respectively, the first and second addresses receiving from an external device;  

a plurality of non-selection path transistors configured to provide an off-voltage to specific string selection lines of the plurality of string selection lines in response to the activating of the block un-selection signal, 
wherein the number of the plurality of non-selection path transistors is smaller than the number of the plurality of string selection lines.”

The different between claim 1, 11 and 18 of U.S. Pat. No. ‘233 from claims 1, 11 and 18 of the present application is claims 1, 11 and 18 of US. Pat. No. ‘233 do not recite the first metal pad, the second metal pad, wherein the second metal pad directly coupled to the first metal pad.
MAEJIMA discloses in Figure 3 a non-volatile memory includes peripheral circuit [20] arranged under memory cell array [10], wherein the memory cell array [10] is coupled to the peripheral circuit [20] via the metal layers [M1], [M0] (claimed first metal pad, second metal pad) (paragraph [0147]).
It would have been obvious to a person of ordinary skill in the art at the time the effective filing date of the present application to provide a first and second metal layers between the memory cell array and the peripheral circuit as MAEJIMA discloses.
The rationale is as follows: A person of ordinary skill in the art would have been motivated to use the first and second metal to connect the memory cell array to the peripheral circuits for access operations of the memory array.

Regarding claim 2 of the present application, claim 2 of U.S. Pat. No. ‘233 recites “The nonvolatile memory device of claim 1, further comprising: a block decoder configured to receive 

Regarding claim 3 of the present application, claim 3 of U.S. Pat. No. ‘233 recites “The nonvolatile memory device of claim 2, wherein, in response to an activating of the block un-selection signal, the nonvolatile memory device is configured such that the block unselecting circuit provides the off-voltage to the specific string selection lines, and wherein, in response to a deactivating of the block selection signal, the block selecting circuit floats remaining string selection lines of the plurality of string selection lines other than the specific string selection lines.”

Regarding claim 4 of the present application, claim 4 of U.S. Pat. No. ‘233 recites “The nonvolatile memory device of claim 1, wherein the off-voltage is any one of a ground voltage and a negative voltage.”

Regarding claim 5 of the present application, claim 5 of U.S. Pat. No. ‘233 recites “The nonvolatile memory device of claim 1, wherein the first memory block includes a first cell string and a second cell string each interposed between the substrate and a first bit line, 
wherein the first cell string includes: 
a first ground selection transistor of the plurality of cell transistors, the first ground selection transistor stacked in a direction perpendicular to the substrate and connected with a first ground selection line of the plurality of ground selection lines;  
first memory cells of the plurality of cell transistors, the first memory cells positioned above the first ground selection transistor, stacked in the direction perpendicular to the substrate, and respectively connected with the plurality of word lines;  and 

wherein the second cell string includes: 
a second ground selection transistor of the plurality of cell transistors, the second ground selection transistor stacked in the direction perpendicular to the substrate and connected with a second ground selection line of the plurality of ground selection lines;  
second memory cells of the plurality of cell transistors, the second memory cells positioned above the second ground selection transistor, stacked in the direction perpendicular to the substrate, and respectively connected with the plurality of word lines;  and 
second string selection transistors of the plurality of cell transistors, the second string selection transistors positioned above the second memory cells, stacked in the direction perpendicular to the substrate, and respectively connected with second string selection lines of the plurality of string selection lines.”

Regarding claim 6 of the present application, claim 6 of U.S. Pat. No. ‘233 recites “The nonvolatile memory device of claim 5, wherein the specific string selection lines include a first part of the first string selection lines and a second part of the second string selection lines.”
	
Regarding claim 7 of the present application, claim 7 of U.S. Pat. No. ‘233 recites “The nonvolatile memory device of claim 6, wherein the first part of the first string selection lines is connected to a first part of the first string selection transistors positioned closer to the first bit line than a rest of the first string selection transistors other than the first part of the first string selection transistors, and 


Regarding claim 8 of the present application, claim 8 of U.S. Pat. No. ‘233 recites “The nonvolatile memory device of claim 6, wherein the number of the first string selection lines is "M", 
wherein the number of string selection transistors connected with the first part of the first string selection lines from among the first string selection transistors is "N", 
wherein each of "M" and "N" is a positive integer and "N" is smaller than "M", 
wherein the number of the second string selection lines is "M", and 
wherein the number of string selection transistors connected with the second part of the second string selection lines from among the second string selection transistors is "N".”

Regarding claim 9 of the present application, claim 9 of U.S. Pat. No. ‘233 recites “The nonvolatile memory device of claim 6, wherein threshold voltages of string selection transistors connected with the first part of the first string selection lines from among the first string selection transistors are greater than threshold voltages of string selection transistors, which are connected with remaining string selection lines of the first string selection lines other than the first part of the first string selection lines, from among the first string selection transistors, and wherein threshold voltages of string selection transistors connected with the second part of the second string selection lines from among the second string selection transistors are greater than threshold voltages of string selection transistors, which are connected with remaining string selection lines of the second string selection lines other than the second part of the second string selection lines, from among the second string selection transistors.”

Regarding claim 10 of the present application, claim 10 of U.S. Pat. No. ‘233 recites “The nonvolatile memory device of claim 1, wherein the block unselecting circuit includes a plurality of non-selection path transistors configured to provide the off-voltage to the specific string selection lines in response to the block un-selection signal, and 
wherein the number of the plurality of non-selection path transistors is smaller than the number of the plurality of string selection lines.”
	
Regarding claim 13 of the present application, claim 12 of U.S. Pat. No. ‘233 recites “The nonvolatile memory device of claim 11, wherein the specific signal lines include: 
a first signal line connected with a first cell transistor immediately adjacent to the first bit line from among the plurality of first cell transistors;  and 
a second signal line connected with a second cell transistor immediately adjacent to the first bit line from among the plurality of second cell transistors.”

Regarding claim 14 of the present application, claim 13 of U.S. Pat. No. ‘233 recites “The nonvolatile memory device of claim 12, wherein the plurality of first cell transistors include a plurality of first string selection transistors, 
wherein the plurality of second cell transistors include a plurality of second string selection transistors, 
wherein the first cell transistor is one of the plurality of first string selection transistors, and 
wherein the second cell transistor is one of the plurality of second string selection transistors.”

claim 15 of the present application, claim 14 of U.S. Pat. No. ‘233 recites “The nonvolatile memory device of claim 12, wherein the plurality of first cell transistors include a first erase control transistor, 
wherein the plurality of second cell transistors include a second erase control transistor, 
wherein the first cell transistor is the first erase control transistor, and 
wherein the second cell transistor is the second erase control transistor.”

Regarding claim 16 of the present application, claim 15 of U.S. Pat. No. ‘233 recites “The nonvolatile memory device of claim 14, wherein the first signal line and the second signal line are an erase control line connected in common with the first erase control transistor and the second erase control transistor.”

Regarding claim 17 of the present application, claim 16 of U.S. Pat. No. ‘233 recites “The nonvolatile memory device of claim 11, wherein the first cell string and the second cell string are included in a first memory block, 
wherein, when the first memory block is a selected block, the nonvolatile memory device is configured such that the block selecting circuit provides corresponding driving voltages to the plurality of signal lines, and the block unselecting circuit floats the specific signal lines, and   wherein, when the first memory block is an unselected block, the nonvolatile memory device is configured such that the block selecting circuit floats the plurality of signal lines, and the block unselecting circuit provides the off-voltage to the specific signal lines.”

Regarding claim 19 of the present application, claim 19 of U.S. Pat. No. “233 recites “The nonvolatile memory device of claim 18, wherein the first memory block includes: 
a first cell string connected with a first bit line and including a plurality of first cell transistors connected in series;  

a third cell string connected with a second bit line and including a plurality of third cell transistors connected in series;  and 
a fourth cell string connected with the second bit line and including a plurality of fourth cell transistors connected in series, 
wherein first string selection lines of the plurality of string selection lines are connected with the first and third cell strings, wherein second string selection lines of the plurality of string selection lines are connected with the second and fourth cell strings, and 
wherein the specific string selection lines include a first part of the first string selection lines and a second part of the second string selection lines.”

Regarding claim 20 of the present application, claim 20 of U.S. Pat. No. ‘233 recites “The nonvolatile memory device of claim 19, wherein the first part of the first string selection lines is connected with a cell transistor physically the closest to the first bit line from among the plurality of first cell transistors, and a cell transistor physically the closest to the second bit line from among the plurality of third cell transistors, and 
wherein the second part of the second string selection lines is connected with a cell transistor physically the closest to the first bit line from among the plurality of second cell transistors, and a cell transistor physically the closest to the second bit line from among the plurality of fourth cell transistors.”

Claim 12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
IZUMI et al. is cited to show a non-volatile semiconductor storage device having a memory cell array arranged on top of a control circuit.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN T. NGUYEN whose telephone number is (571)272-1789. The examiner can normally be reached on Monday to Friday from 07:30 AM to 04:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMIR ZARABIAN, can be reached at telephone number (571) 272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/TAN T. NGUYEN/Primary Examiner, Art Unit 2827